DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021 has been entered.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Netherlands on December 9, 2014. It is noted, however, that applicant has not filed a certified copy of the NL2013947 application as required by 37 CFR 1.55.


Claim Objections

Claims 50-52 are objected to because of the following informalities:  
Claims 50 and 51 are not seen to be in proper form in accordance with 37 CFR 1.121, the status of every claim must be indicated after its claim number.  This objection can be overcome by amending the claims to use the status identifier “New.”
Claim 50, line 1 recites “System for the preparation of a liquid food product.”  For readability, this should be amended to recite, “A system for the preparation of a liquid food product.”
Claim 51, line 4 appears to have a period
Claim 51, line 4 recites the limitation, “having annular gas seal.”  For proper readability, this should be amended to recite, “having an annular gas seal.”
Claim 51, line 7 recites, “said dome member” and “the gas seal.”  While it is clear that “said dome member” refers to “a pressurization dome member,” for consistency this limitation should be amended to recite, “said pressurization dome member.”  
Similarly, while it is clear that “the gas seal” is referring to the “annular gas seal”, for consistency, this limitation should be amended to recite, “the annular gas seal.”
Claims 51 and 52 recite in the preamble, “System according to claim 50.”  For the purpose of consistency and readability, the preamble should be corrected to recite, “The system according to claim 50.”


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites the limitation, “preferably a pressurized air source, e.g. an air pump” on line 2.  This limitation is indefinite as it is not clear that the limitation following 
Claim 51 also recites on line 4, “at or near an upper rim.”  The term “near” is a relative term which renders the claim indefinite.  The term has not been defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This rejection can be overcome by deleting the term “near.”
Claim 51 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

Allowable Subject Matter
Claims 37-41, 46, 47, 49 are allowed for the reasons set forth in the Notice of Allowance, mailed August 11, 2021.  Claims 50 and 52 are objected to as discussed above but are otherwise allowable as being dependent on allowed claim 37. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792